Citation Nr: 0818766	
Decision Date: 06/06/08    Archive Date: 06/18/08

DOCKET NO.  06-11 711	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUES

1.  Entitlement to service connection for the residuals of 
exposure to toxic chemicals.

2.  Entitlement to service connection for bronchitis.

3.  Entitlement to service connection for bilateral hearing 
loss disability.


REPRESENTATION

Appellant represented by:	New York State Division of 
Veterans' Affairs


ATTORNEY FOR THE BOARD

B. Adams, Associate Counsel




INTRODUCTION

The veteran served on active duty from March 1953 to March 
1955.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from an August 2005 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine.  Jurisdiction over the claims file subsequently 
was transferred to the RO in New York, New York.

In May 2008, the veteran failed to appear without explanation 
for a Board hearing.  He has not requested that the hearing 
be rescheduled.  Accordingly, his request for a hearing is 
deemed withdrawn.  See 38 C.F.R. § 20.704(d) (2007).


FINDINGS OF FACT

1.  The veteran does not have any residuals of exposure to 
toxic chemicals.

2.  The veteran does not have bronchitis.

3.  The veteran does not have hearing loss disability in the 
right ear and the hearing impairment in his right ear is not 
etiologically related to service.

4.  Left ear hearing loss disability was not present in 
service and is not etiologically related to service.


CONCLUSIONS OF LAW

1.  Residuals of exposure to toxic chemicals were not 
incurred in or aggravated by active service.  38 U.S.C.A. §§ 
1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2007).

2.  Bronchitis was not incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. 
§ 3.303 (2007).

3.  Bilateral hearing loss disability was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1110, 1131 
(West 2002); 38 C.F.R. §§ 3.303, 3.385 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002 & 
Supp. 2007), and the pertinent implementing regulation, 
codified at 38 C.F.R. § 3.159 (2007), provide that VA will 
assist a claimant in obtaining evidence necessary to 
substantiate a claim but is not required to provide 
assistance to a claimant if there is no reasonable 
possibility that such assistance would aid in substantiating 
the claim.  They also require VA to notify the claimant and 
the claimant's representative, if any, of any information, 
and any medical or lay evidence, not previously provided to 
the Secretary that is necessary to substantiate the claim.  
As part of the notice, VA is to specifically inform the 
claimant and the claimant's representative, if any, of which 
portion, if any, of the evidence is to be provided by the 
claimant and which part, if any, VA will attempt to obtain on 
behalf of the claimant.  In addition, VA also must request 
that the claimant provide any evidence in the claimant's 
possession that pertains to the claim.

The Board also notes that the United States Court of Appeals 
for Veterans Claims (Court) has held that the plain language 
of 38 U.S.C.A. § 5103(a) (West 2002), requires that notice to 
a claimant pursuant to the VCAA be provided "at the time" 
that, or "immediately after," VA receives a complete or 
substantially complete application for VA-administered 
benefits.  Pelegrini v. Principi, 18 Vet. App. 112, 119 
(2004).  The Court further held that VA failed to demonstrate 
that "lack of such a pre-AOJ-decision notice was not 
prejudicial to the appellant, see 38 U.S.C. § 7261(b)(2) (as 
amended by the Veterans Benefits Act of 2002, Pub. L. No. 
107-330, § 401, 116 Stat. 2820, 2832) (providing that '[i]n 
making the determinations under [section 7261(a)], the Court 
shall...take due account of the rule of prejudicial error')."  
Id. at 121.  

The timing requirement enunciated in Pelegrini applies 
equally to the initial-disability-rating and effective-date 
elements of a service-connection claim. Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).

The record reflects that the RO provided the veteran with the 
notice required under the VCAA, to include notice that he 
should submit pertinent evidence in his possession, by letter 
mailed in June 2005, prior to its initial adjudication of the 
claims.  Although the veteran was not provided notice of the 
type of evidence necessary to establish a disability rating 
or effective date for service connection for the claimed 
disabilities until March 2006, after the initial adjudication 
of the claims, the Board finds that there is no prejudice to 
him in proceeding with the issuance of a final decision.  See 
Bernard v. Brown, 4 Vet. App. 384, 394 (1993).  As explained 
below, the Board has determined that service connection is 
not warranted for any of the claimed disabilities.  
Consequently, no disability rating or effective date will be 
assigned, so the failure to provide earlier notice with 
respect to those elements of the claims is no more than 
harmless error.

The Board notes that service treatment records and pertinent 
VA medical records have been obtained.  In addition, the 
veteran has been afforded an audiological examination.  
Neither the veteran nor his representative has identified any 
outstanding evidence, to include medical records, that could 
be obtained to substantiate any of the claims.  The Board 
also is unaware of any such outstanding evidence.  

Although the veteran was not afforded a VA examination in 
response to his claims for service connection for bronchitis 
and residuals of exposure to toxic chemicals, the Board has 
determined that no such examination is required in this case 
because the medical evidence currently of record is 
sufficient to decide the claims and there is no reasonable 
possibility that such an examination would result in evidence 
to substantiate either claim. 

Therefore, the Board is satisfied that RO has complied with 
the duty to assist requirements of the VCAA and the pertinent 
implementing regulation.

Accordingly, the Board will address the merits of the claims.

Legal Criteria

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131.  

Direct service connection may not be granted without medical 
evidence of a current disability; medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and medical evidence of a 
nexus between the claimed in-service disease or injury and 
the present disease or injury.  See Caluza v. Brown, 7 Vet. 
App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

For the purposes of applying the laws administered by VA, 
impaired hearing will be considered to be a disability when 
the auditory threshold in any of the frequencies 500, 1000, 
2000, 3000, or 4000 Hertz is 40 decibels or greater; or when 
the auditory thresholds for at least three of the frequencies 
500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or 
greater; or when speech recognition scores using the Maryland 
CNC Test are less than 94 percent.  38 C.F.R. § 3.385.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary.  The Secretary 
shall consider all information and lay and medical evidence 
of record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant. 38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2007); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990).  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. 
App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Residuals of Exposure to Toxic Chemicals

The veteran contends that service connection is warranted for 
a disability that is related to his in-service exposure to 
toxic chemicals.  However, there is no medical evidence that 
he has this claimed disability.  Indeed, the veteran has not 
identified the disability, or even the symptoms associated 
with the disability, for which he seeks service connection.  
The Board has carefully reviewed the medical evidence of 
record, including VA outpatient treatment records dated from 
2002 to 2005, but found no evidence to suggest that the 
veteran has a disability that is related to chemical 
exposure.

The Board acknowledges the statements received from the 
veteran and his sister in July 2005 which describe his 
exposure to phosphine gas during basic training.  The Board 
also acknowledges the veteran's belief that he has a 
disability related to this exposure.  While he is competent 
to report what he experienced in service, the veteran, as a 
layperson without medical training, is not qualified to 
render an opinion concerning medical diagnosis.  See Layno v. 
Brown, 6 Vet. App. 465 (1994) and Espiritu v. Derwinski, 2 
Vet. App. 492, 494 (1992).  Accordingly, in the absence of 
any medical evidence showing that he has this claimed 
disability, the claim cannot be granted.  See Brammer v. 
Derwinski, 3 Vet. App. 223 (1992).

Bronchitis

The veteran contends that service connection is warranted for 
bronchitis because it is related to service.  The July 2005 
statements from the veteran and his sister both indicate that 
shortly after service he developed a severe bronchial 
condition that persisted for several years.

There is no medical evidence, however, that the veteran 
currently has bronchitis.  A careful review of VA outpatient 
treatment records dated from 2002 to 2005 reveals no 
pertinent complaint and no diagnosis of bronchitis or any 
other respiratory disorder.  Indeed, records dated in August 
2004 and August 2005 note that the veteran's chest and breath 
sounds were evaluated as normal on physical examination.  
Again, in the absence of a current diagnosis of bronchitis, 
service connection cannot be granted.  See, again, Brammer, 3 
Vet. App. 223.

Hearing Loss

The veteran contends that service connection is warranted for 
bilateral hearing loss disability because it is related to 
his exposure to loud noises from weapons and engines in 
service.  

Service medical records do not show that the veteran was 
found to have hearing loss disability in either ear.  A 
November 2002 VA outpatient treatment notes that audiological 
testing revealed bilateral hearing loss, although the record 
does not report the puretone thresholds to support a 
diagnosis of hearing loss disability in accordance with 
38 C.F.R. § 3.385.

In July 2005, the veteran was afforded a VA examination to 
determine the nature and severity of any hearing loss 
disability present.  That examination yielded the following 
puretone thresholds: 

Hertz (Hz)	|500	|1000	|2000	|3000	|4000
	|
Right		|15	|15	|25	|30	|25	|
Left		|10	|15	|25	|40	|40	|

Speech discrimination was measured at 96 percent for the 
right ear and 94 percent for the left ear.  The examiner 
diagnosed mild to moderate high-frequency sensorineural 
hearing loss in the right ear and moderate to moderately 
severe high-frequency sensorineural hearing loss in the left 
ear.

These results establish the presence of hearing loss 
disability, but only in the left ear.

The examiner was asked to state an opinion with respect to 
medical nexus.  He opined that it was less likely than not 
that the veteran's bilateral hearing loss was caused by or a 
result of his military noise exposure.  In support of his 
opinion, the examiner explained the examination findings were 
not indicative of noise-induced hearing loss.  There is no 
contrary medical opinion of record.  

Although the Board acknowledges the veteran's belief that his 
bilateral hearing loss is related to his exposure to loud 
noise in service, as a layperson without medical training he 
is not qualified to render an opinion concerning medical 
causation.  See, again, Espiritu, 2 Vet. App. at 494.  

Accordingly, since the preponderance of the evidence weighs 
against the claim, service connection for bilateral hearing 
loss disability cannot be granted.


ORDER

Service connection for residuals of exposure to toxic 
chemicals is denied.

Service connection for bronchitis is denied.

Service connection for bilateral hearing loss disability is 
denied.



____________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


